DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 1/11/2022. Claims 1-20 are pending on this application.

Response to Arguments
Applicant’s arguments with respect to the rejection of claim(s) 1-20 under 35 USC 103 have been considered but are moot in view of the new grounds of rejection.
4.	Applicant’s arguments, see Remarks, filed 1/11/2022, with respect to the rejection of claims 15-20 under 35 USC 101 have been fully considered and are persuasive.  The rejection of claims 15-20 under 35 USC 101 has been withdrawn. 

Response to Remarks
	Regarding claim 1, applicant asserts that Kunzig fails to teach for each of the images, predicting a position at which a coded visual marker appears (Remarks page 8).
	Examiner respectfully disagrees.
	Kunzig teaches a vehicle (6A and 6M in fig. 1B) which captures an image of visual markers (3 in fig. 1B, figs. 3 and 4) using a camera (4 in fig. 1B, 110 -120 in fig. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunzig et al (US20110010023) in view of Zhang et al (US8855929).
Regarding claim 1, Kunzig teaches a method for determining a position of an object in an environment (6M in fig. 1B, 106 in fig. 25) having a plurality of coded visual markers (points A-C in fig. 4-6) each at a corresponding known location (fig. 7, para. [0022], The markers are arranged at predetermined known positional locations within the coordinate space), the method comprising: 

for each of the images, predicting a position at which a coded visual marker appears (fig. 7, 140-150 in fig. 8, para. [0142], [0144], [0156], The image is next analyzed 150 to determine the relative position, orientation, and size of the marker within the field of view; The Position Marker Look-Up Table 31 (FIG. 7) is a database containing actual X, Y, and Z coordinates and rotational orientations that have been measured and recorded for all position markers at the time of the coordinate reference installation);
extracting, from each image, geometric features of a respective coded visual marker based on the predicted position (9 and 11 in fig. 3, 13 in fig. 12, para. [0121]-[0122], [0128], [0130], contemporary machine vision technology is utilized to capture and process images of the position markers); and 
determining a position of the object based on the extracted geometric features and the known location of the coded visual marker (600 in figs. 8 and 20, para. [0121], [0156], [0158], In the case where multiple markers are within the field of view the image pixel values for line segments O-N1 and O-N2 (FIG. 24) are related by the Position Marker Look-Up Table to actual coordinates. The location of the vehicle (Point O) can then be determined in actual coordinates).


However Zhang teaches acquiring inertial sensor data associated with an object (170 in fig. 3, 212 in fig. 4, col. 5 lines 54-60) and determining the position of the object using the inertial sensor data in combination with a set of geometric features associated visual markers (202, 206, and 214 in fig. 4, col. 1 lines 31-42. The geometric features correspond to an object which is image of the QR code in fig. 2 and is described in col. 3 lines 1-12).
Therefore taking the combined teachings of Kunzig and Zhang as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Zhang into the method of Kunzig.  The motivation to combine Zhang and Kunzig would be to estimate and correct inertial sensor errors (col. 1 line 67 – col. 2 line 3 of Zhang) which tend to amass over time (col. 4 lines 44-47 of Zhang).


Regarding claim 2, the modified invention of Kunzig teaches a method wherein each of the plurality of coded visual markers is different from the other of the plurality of coded visual markers (9 and 11 in fig. 3 of Kunzig. It is noted that each marker 9 also differs in size and therefore each one is interpreted to be different).





Regarding claim 7, the modified invention of Kunzig teaches a method wherein each respective geometric feature of the plurality of coded visual markers is different from the other respective geometric features (9 and 11 in fig. 3 of Kunzig are difference shapes and/or sizes).


Regarding claim 8, the limitations are similar in scope to those claimed in claim 1 and are therefore rejected for the same reasons as stated above. Furthermore, Kunzig teaches a processor (para. [0011] of Kunzig, vehicle controller) and memory coupled to the processor (para. [0048] of Kunzig).


Regarding claim 9, the limitations are similar in scope to those claimed in claim 2 and are therefore rejected for the same reasons as stated above.


Regarding claim 10, the limitations are similar in scope to those claimed in claim 3 and are therefore rejected for the same reasons as stated above.


Regarding claim 14, the limitations are similar in scope to those claimed in claim 7 and are therefore rejected for the same reasons as stated above.


Regarding claim 15, the limitations are similar in scope to those claimed in claim 1 and are therefore rejected for the same reasons as stated above.


Regarding claim 16, the limitations are similar in scope to those claimed in claim 2 and are therefore rejected for the same reasons as stated above.


Regarding claim 17, the limitations are similar in scope to those claimed in claim 3 and are therefore rejected for the same reasons as stated above.

Claims 4-6, 11-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunzig et al (US20110010023) and Zhang et al (US8855929) in view of Ishii et al (US20080181488).
Regarding claim 4, the modified invention of Kunzig fails to teach a method wherein each of the plurality of images is captured by a respective one of a plurality of cameras.
However Ishii teaches an image acquisition module (10 in fig. 8) which acquires a set of images from a plurality of cameras (1F, 1B, 1L, and 1R in fig. 8, fig. 13, para. [0018], [0022], [0076]).
Therefore taking the combined teachings of Kunzig and Zhang with Ishii as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Ishii into the apparatus of Kunzig and Zhang.  The motivation to combine Ishii, Zhang and Kunzig would be to reduce image degradation caused by errors (para. [0014] of Ishii).


Regarding claim 5, the modified invention of Kunzig teaches a wherein the plurality of cameras is mounted on the object (4 in fig. 1B of Kunzig, fig. 5 and para. [0050] of Ishii).





Regarding claim 11, the limitations are similar in scope to those claimed in claim 4 and are therefore rejected for the same reasons as stated above.


Regarding claim 12, the limitations are similar in scope to those claimed in claim 5 and are therefore rejected for the same reasons as stated above.


Regarding claim 13, the limitations are similar in scope to those claimed in claim 6 and are therefore rejected for the same reasons as stated above.


Regarding claim 18, the limitations are similar in scope to those claimed in claim 4 and are therefore rejected for the same reasons as stated above.





Regarding claim 20, the limitations are similar in scope to those claimed in claim 6 and are therefore rejected for the same reasons as stated above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663